In an action to enjoin defendants from *702engaging in a strike and related activities, defendants appeal from “the record and decision ” (actually an oral decision) of the Supreme Court, Dutchess County, rendered October 2, 1972 after a nonjury hearing, which held them in contempt for violation of two orders of said court and imposed various fines and jail terms. Appeal dismissed, without costs. At the time of the commitment of the individual defendants for contempt, no written order had been entered. Under these circumstances the appeal must be dismissed (see Matter of Lynch v. Derowniam, 41 A D 2d 740).. However, we have reviewed the facts in the record and, were the matter properly before us, we would uphold the finding of contempt and the determination that the individual defendants should be committed therefor; however, in view of the fact that they were incarcerated for a period of 32 hours under the commitment in issue, and in view of all of the other circumstances of this case, we would deem that period of confinement sufficient punishment for the offense. We reach no other question. Rabin, P. J., Hopkins, Munder, Martuseello and Shapiro, JJ., concur.